 



Exhibit 10.1
Haights Cross Communications, Inc.
Annual Management / Employee Bonus Plan
     Haights Cross Communications, Inc. (together with its direct and indirect
subsidiaries, “Haights Cross”) provides its managers and employees with an
opportunity to earn cash bonuses pursuant to an incentive bonus plan in effect
for each fiscal year known as the “Annual Management / Employee Bonus Plan” (the
“Bonus Plan”). Compensation payouts to participants under the Bonus Plan are
based on a participant’s achievement of defined objectives and such
participant’s applicable Bonus Percentage (as defined below). Qualification to
receive a payout under the Bonus Plan for (i) each employee considered an
executive or manager, is generally based 60% on the achievement of certain
pre-defined business profit and cash flow goals, and 40% on the completion of
pre-defined, non-quantitative business improvement projects and initiatives, and
(ii) for each employee not considered an executive or manager, is based 100% on
the achievement of certain pre-defined business profit and cash flow goals. The
pre-defined business profit and cash flow goals are recommended by Haights Cross
senior management and approved by the board of directors. Annual bonuses payable
to our Chairman and CEO, Peter J. Quandt, and our Executive Vice President and
Chief Financial Officer, Paul J. Crecca, are subject to the minimum bonus
amounts payable as provided in their respective employment agreements dated
January 31, 2007 as previously filed.
     The amount of a participant’s payout under the Bonus Plan is determined as
a percentage of the participant’s annual base compensation (“Bonus Percentage”),
with the Bonus Percentage being different depending upon the participant’s level
within the organization. The more senior the executive or manager, the greater
the Bonus Percentage opportunity under the Bonus Plan. Target Bonus Percentages
for executives (excluding Messrs. Quandt and Crecca) and managers range from
approximately 15% to approximately 44%, based on achieving the stated objectives
of the Bonus Plan, and Bonus Percentages for employees not considered executives
or managers range from approximately 5% to approximately 10%, based on achieving
the stated objectives of the Bonus Plan. The amount of a participant’s payout
under the Bonus Plan is subject to proportional adjustment in the event actual
results are at least 85% (for operating unit employees) or 90% (for corporate
headquarters officers) of the stated objectives, and in the event actual results
exceed the stated objectives (with a maximum payout of 1.5 times an employee’s
Bonus Percentage). A participant will not receive a payout if such participant
does not achieve at least 85% (for operating unit employees) or 90% (for
corporate headquarters officers).
     Determination of goal achievement and payouts under the Bonus Plan are made
upon completion of the fiscal year audit, generally March following the end of
the applicable fiscal year. In certain cases, new employees hired during a
fiscal year must wait until the following fiscal year before participating in
the Bonus Plan.

